363 F.2d 36
Ned WELCH, Appellant,v.W. C. HOLMAN, Warden, Kilby Prison, Appellee.
No. 23252.
United States Court of Appeals Fifth Circuit.
July 8, 1966.

Richmond M. Flowers, Atty. Gen., John C. Tyson, III, Asst. Atty. Gen., Montgomery, Ala., for appellee.
Before TUTTLE, Chief Judge, and BROWN and COLEMAN, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of a writ of habeas corpus. Appellant, represented by privately retained counsel, was convicted by jury in an Alabama State Court of robbery and sentenced to thirty-five years in prison. His direct appeal was dismissed by the Supreme Court of Alabama, and subsequent efforts to obtain relief in the Alabama State Courts have been denied. In his present habeas petition Appellant asserts that his confinement is unconstitutional on two grounds: (1) that the State Trial Court Judge excused certain prospective jurors for the week of court during which Appellant was tried at a time when Appellant was required to be, but was not, present; and (2) that Appellant was improperly denied a direct appeal by state officials.


2
The Court below appointed counsel to represent Appellant and conducted a full hearing. In an opinion which fully details the issues, the Court found no infringement of any constitutional right and denied relief. Welch v. Holman, D.C., 1965, 246 F.Supp. 971. We are in agreement with that conclusion.


3
Affirmed.